?•»**;.,         ,.«?':


             PRIVATE USE                                         02 W       '- ^
                                                                 0001401623JUM 19. 2015

S/18/2015                                            COA Case No. 11-15-OOC^ "
Hernandez, Jesus Daniel        Tr. Ct. No. CR37498                               PV¥h -
On this day, this Court has granted the Appellanfr'sPrj                ption for an*ex:cenf:.
of time in which to file the Petitidnr for- 0is *~ '                     The time to file tK
petition has been extended to^^gasf'l^                                  HER EXTENSIONS
WILL BE ENTERTAiNEU^pT^^iliti                         scretionary Review must be filed
with The Gaugt»eff©|rmrM^©eal3
                                                                          Abel Acosta, Clew

                             JESUS DANIEL HERNANDEZ